
      
        FEDERAL EMERGENCY MANAGEMENT AGENCY 
        44 CFR Part 67 
        [Docket No. FEMA-P-7617] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michael M. Grimm, Acting Chief, Hazards Study Branch, Federal Insurance and Mitigation Administration, FEMA, 500 C Street, SW., Washington, DC 20472, (202) 646-2878 or (e-mail) michael.grimm@fema.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 

        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        National Environmental Policy Act 
        This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        Regulatory Flexibility Act 
        The Administrator for Federal Insurance and Mitigation Administration certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared. 
        Regulatory Classification 
        This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        Executive Order 12612, Federalism 
        This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        Executive Order 12778, Civil Justice Reform 
        This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
                
              
                Source of flooding and location of referenced elevation 
                *Elevation in feet (NGVD) 
                Existing 
                Modified 
                Communities affected 
              
              
                Scioto River: 
              
              
                Approximately 260 feet upstream of Trabue Road
                *744
                *743
                (1) 
              
              
                Approximately 870 feet downstream of Frank Road/Highway 104
                *713
                *714 
              
              
                Barnes Ditch: 
              
              
                At the confluence of Scioto River and Barnes Ditch
                *737
                735 
              
              
                Approximately 800 feet upstream of McKinley Avenue
                *737
                *736 
              
              
                Dry Run: 
              
              
                At confluence of Scioto River and Dry Run
                *731
                *729 
              
              
                Just downstream of culvert at Conrail crossing
                *731
                *729 
              
              
              
                
                  Franklin County
                
              
              
              
                Maps are available for inspection at 280 East Broad Street, 2nd Floor, Columbus, Ohio 43215. 
              
              
              
                Send comments to Mr. Dewey R. Stokes, President, Franklin County Board of Commissioners, 373 High Street, 26th Floor, Columbus, Ohio 43215. 
              
              
              
                
                  City of Columbus
                
              
              
              
                Send comments to the Honorable Michael B. Coleman, Mayor, City of Columbus, 90 West Broad Street, Room 247, Columbus, Ohio 43215-9015. 
              
              
              
                
                  Village of Marble Cliffs
                
              
              
              
                Send comments to The Honorable Frank G. Monaco, Mayor, Village of Marble Cliff, 1600 Fernwood Avenue, Columbus, Ohio 43212. 
              
              
              
                
                  City of Upper Arlington
                
              
              
              
                Maps are available for inspection at 3600 Tremont Road, Upper Arlington, Ohio 43221. 
              
              
              
                Send comments to Mr. Richard King, City Manager, City of Upper Arlington, 3600 Tremont Road, Upper Arlington, Ohio 43221. 
              
              
              
                
                  City of Grandview Heights
                
              
              
              
                Send comments to The Honorable N. Colleen Sexton, Mayor, City of Grandview Heights, 1016 Grandview Avenue, Grandview Heights, Ohio 43212. 
              
              
              * National Geodetic Vertical Datum. 
              
                1 Franklin County, OH (Unincorporated Areas), City of Columbus, OH, Village of Marble Cliff, OH, City of Upper Arlington, OH, City of Grandview Heights, OH, City of Columbus, OH. 
            
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”) 
          
          
            Dated: November 13, 2002. 
            Anthony S. Lowe, 
            Administrator, Federal Insurance and Mitigation Administration. 
          
        
      
      [FR Doc. 02-29961 Filed 11-25-02; 8:45 am] 
      BILLING CODE 6718-04-P
    
  